DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.

Applicant’s Response
Applicant’s Response filed 16 December 2021, made without any Amendments, are acknowledged.  Claims 1, 3, 5, 6, 17, and 19 remain pending in the application.  The previous Office Action was mailed 16 July 2021. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as obvious over Sharif (2009/0020289) in view of Seibert (2013/0270187) (US version of WO 2013/188837 admitted by Applicant in Specification as “In a preferred embodiment, the membrane coalescing contactor used in the present invention is the device described in WO 2013/188837”) (both cited previously). 
Regarding independent claim 1, Sharif discloses A method for recovering pure oil stream and viscosifying polymers in polymer-flood produced water issued from an oil and gas field (abstract “a) …. dilute the formation water, b) injecting the diluted formation water into the petroleum-bearing formation, c) recovering formation water from the petroleum-bearing formation, and d) using at least a portion of the recovered formation water in step a)” as in [0003] “water flooding” with [0023] “viscosity modifying agents” such as [0025] “polymers, such as xanthan gum, polyacrylamide and dextrin”), comprising: 
- a first step of directing the polymer-flood produced water to “a separation tank” ([0060]), 
- a second step of recovering, wherein the second step of recovering comprises : 
recovering “the petroleum as a lower layer” ([0060]); and 
recovering “the denser formation water” ([0060]) that contains “additives” that “may be recycled” such as “polymers, such as xanthan gum, polyacrylamide and dextrin” ([0025]) which are “viscosity modifying agents’ ([0023]); and
wherein deoiled viscosified water recovered from the second step of this method is reinjected in a hydrocarbon bearing formation (40) (e.g., [0059] “The diluted formation water is used as injection water to displace petroleum from a petroleum-bearing formation and direct it to the surface” and [0025] “These additives may be re-used in the process of the present invention as at least part of the formation water employed in the process may be recycled in a closed loop”; i.e., as a 2nd iteration of step b)) as part of a chemical Enhanced Oil Recovery (EOR) process ([0025] “Examples of suitable additives include […] polymers, such as xanthan gum, polyacrylamide and dextrin” that “may be added to the formation water” [0023] as “viscosity modifying agents”; injecting water with xanthan etc. to displace petroleum is cEOR per se).
As above regarding “chemical EOR,”, the Office recognizes that, in the Specification, Applicant states “In some chemical EOR technique, a high-molecular-weight and viscosity-enhancing polymer, such as partially hydrolysed polyacrilamide (HPAM), can be added to the waterflood for decreasing the mobility of the flood and, as a consequence, improving the sweep efficiency of the waterflood and resulting in 30 improved oil recovery and the generation of polymer-flood produced water (PFPW) at the producing well” (p.1, lines 26-31).  Accordingly, by providing polymers such as polyacrylamide, Sharif discloses chemical EOR.
However, Sharif fails to disclose a membrane coalescing contactor as the means of separating the produced water and the petroleum, using out-in flow crossflow coalescence, passing the feed flood tangentially along the surface of the membrane.
Seibert teaches a device for “recovering one or more insoluble oils from a liquid source using one or more membrane or membrane contactors” including “coalescing the one or more oils within the liquid source onto the first surface of the membrane contactors” (abstract) “that will allow for a more efficient separation and elimination of the solid-liquid-liquid-emulsion problem” that “enables the recovery of micron and submicron sized insoluble oil drops from an aqueous slurry” ([0053]) suitable for “v) removal of oil from produced water in petroleum exploration and production” ([0011]) such as wherein “the liquid source is selected from at least one of oily water, oil industry waste streams, oil contaminated water or brine, wastewater, oil containing drainage water, water contaminated with oil, seawater contaminated with oil, brine contaminated with oil, industrial effluents that comprise oil, natural effluents that comprise oil, drilling mud, tailing ponds, leach residue, produced water, oil sands tailing, frac water, connate water, an oil/water/solid mixture” ([0017]).  Seibert further discloses that this creates an oil stream inside of the microporous hollow fiber membrane units 104a/104b/104c and leaves an exit water stream 110 outside of the membranes, such that the liquid source “counterflows” so that “oils or lipid coalesce on the surface of the hollow fiber membranes and are swept by and recovered by the recovery fluid and exit the unit 100 through the outlet port 110” ([0064] and Fig. 1).  This would remove oil through port 112 and exit the water with any water-soluble contaminants through exit water stream 110 (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharif to include a membrane coalescing contactor using counterflows as in Seibert, in order to “allow for a more efficient separation” (like Seibert’s separation tank) than a solid-liquid-liquid-emulsion system, that also “enables the recovery of micron and submicron sized insoluble oil drops” (thereby including:
“- a first step of directing the polymer-flood produced water to a membrane coalescing contactor (20), 
- a second step of recovering, wherein the second step of recovering comprises: 
recovering a pure oil stream which passes through a first surface of a membrane of said membrane coalescing contactor and is collected on a second surface of the membrane, said second step being carried out by out-in crossflow coalescence, the feed flood passing tangentially along the surface of the membrane; and 
recovering deoiled viscosified water containing residuals of viscosifying polymers from the first surface of the membrane”).
Second, the modification is obvious as no more than the use of familiar elements (known re-used recycled oilfield injection water; known membrane contactors compatible with oilfield water) according to known techniques (coalescing counterflow separation of oil from water) in a manner that achieves predictable results (producing an oil stream and a water stream from oily produced water).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.  For example, Applicant may note that Seibert teaches that the membrane contactor is compatible with drilling mud, frac water, produced water, etc., which would be expected to contain oil, water, and viscosifying polymers as is typical in the art. 
Regarding claim 3, Sharif discloses “The diluted formation water is injected into the petroleum-bearing formation to displace petroleum from the formation. Prior to injection into the formation, the formation water may be pre-treated, for example, to remove contaminants, such as suspended particles and biological matter. In one embodiment, such contaminants are removed by conventional methods, such as filtration. Suitable filtration methods include microfiltration, ultrafiltration and nanofiltration” ([0025]).
Filtration prior to injection (i.e., after separation) corresponds to a polishing step after the second step of recovering, and doing so with e.g. nanofiltration would remove most things, including polymers, dissolved solids, and water soluble oil.  Therefore, Sharif further discloses wherein said method comprises a polishing step (50) after the second step for removing a specific content in produced water obtained after the second step, which is chosen from polymers, dissolved solids and/or water soluble oil.
Regarding claim 5, Sharif discloses “The diluted formation water is injected into the petroleum-bearing formation to displace petroleum from the formation. Prior to injection into the formation, the formation water may be pre-treated, for example, to remove contaminants, such as suspended particles and biological matter. In one embodiment, such contaminants are removed by conventional methods, such as filtration. Suitable filtration methods include microfiltration, ultrafiltration and nanofiltration. Additionally or alternatively, anti-microbial agent(s), anti-corrosion agent(s), surfactant(s), pH adjuster(s) (e.g. to maintain the pH below 4.8 or above 10.5), emulsifier(s), surfactant(s) and anti-scaling agent(s) may be added to the formation water. Examples of suitable additives include acids, such as carboxylic acids; alkalis, such as hydroxides; polymers, such as xanthan gum, polyacrylamide and dextrin; protein, lipoprotein, lipid and glyco-lipid surfactants; and anti-scaling agents, such as penta-phosphonate. These additives may be re-used in the process of the present invention as at least part of the formation water employed in the process may be recycled in a closed loop” ([0025]).  In the embodiments where filtration is used to filter large particles and permits passage of the viscosity modifying agents such as xanthan etc. (e.g., a screen), then the separated and filtered water would be “deoiled viscosified water” being reinjected.  Therefore, Sharif discloses wherein deoiled viscosified water recovered from the polishing step is reinjected in a hydrocarbon bearing formation (40).

Claims 6, 17, and 19 are rejected under 35 U.S.C. 103 as obvious over Sharif in view of Seibert as in claims 1, 3, and 5 above, and further in view of Kudchadker (4,276,933) (cited previously).
Regarding claims 6, 17, and 19, Sharif discloses “Examples of suitable additives include […] polymers, such as xanthan gum, polyacrylamide and dextrin […] These additives may be re-used in the process of the present invention as at least part of the formation water employed in the process may be recycled in a closed loop” ([0025]). 
However, Sharif fails to specify partially hydrolysed polyacrylamide.
Nevertheless, as used in the art, polyacrylamide is used to generically refer to all types of polyacrylamide compounds.  For example, Kudchadker teaches “Other improvements in waterfloods that have been suggested include the use of water-soluble polymers in the flooding water, whereby the viscosity of the flood water is increased.  The "thickened" water results in a more favorable mobility ratio and leads to improved oil recovery.  The polymeric compounds may be incorporated in a slug sometimes referred to as a "mobility control" slug which is injected prior to the injection of the flooding water.  Among the materials suggested are the water-soluble hydrolyzed or partially hydrolyzed acrylamide polymers” (Col. 1, lines 48-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharif to include wherein the residuals of viscosifying polymer are partially hydrolysed polyacrylamide, in order to provide a well-known and ordinary water-soluble polymer for increasing the viscosity of the flood water (i.e., as viscosity modifying agents).
The Office recognizes that Seibert further provides evidence that partially hydrolyzed polyacrylamide would not raise any expected technological incompatibility with the membrane coalescing contactor, stating “These hollow fibers could be made of a different material but it should be hydrophobic to avoid fouling of the fiber surface with the algae solids which are usually hydrophilic” ([0084]), and water-soluble polymers such as partially hydrolyzed polyacrylamide are hydrophilic, like the algae solids.

Response to Arguments
Applicant's arguments filed 16 December 2021 with respect to claims rejected under 35 USC § 103 over Sharif in view of Seibert have been fully considered but they are not persuasive.
In Applicant’s arguments, Applicant has merely repeated, word-for-word, the same arguments presented in the previous Responses filed 6 July 2021 and 11 January 2021.  The Office addressed each of these arguments in the Office Action mailed 16 July 2021 and 5 February 2021, respectively, but Applicant has failed to address the substance of any of the Office’s remarks.  Critically, Applicant appears to still be reading into the claims features which are not claimed (e.g. “directly”).  Accordingly, Applicant has not met Applicant’s burden, and these “arguments” cannot be persuasive.

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674